Citation Nr: 1110930	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for abdominal aneurysm, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for kidney disease resulting in renal dysfunction, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for prostate disability, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for respiratory disability (including chronic obstructive pulmonary disease, asthma and emphysema), to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This case has previously come before the Board.  In June 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2010.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the record raises the issue of entitlement to service connection for ischemic heart disease.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides during service.  VA treatment records note ischemia in 1996; records, dated in August 2006 and December 1997, reflect coronary artery disease; and an April 2008 electrocardiogram (ECG) report notes atherosclerosis.  In addition, the November 2007 VA examination report notes a history of a possible myocardial infarction by thallium in 1996, and the impression of an April 2008 resting and dipyridamole stress myocardial perfusion scan was small inferior infarct with small area of mild peri-infarct ischemia.  This matter is referred to the AOJ for the appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not establish kidney disease resulting in renal dysfunction was incurred in service.  

2.  Aggravation of nonservice-connected kidney disease resulting in renal dysfunction is attributable to service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Kidney disease resulting in renal dysfunction was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Aggravation of nonservice-connected kidney disease resulting in renal dysfunction is attributable to service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The May 2007 and June 2010 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in September 2010.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent notice regarding the appropriate disability rating or effective date to be assigned in October 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that there has been substantial compliance with the June 2010 remand.  Additional treatment records have been associated with the claims file to the extent possible, the Veteran was afforded a VA examination in September 2010, and the claim has been readjudicated.  Thus, the Board is able to proceed to a determination.  

Next, the Board notes that there has been no assertion of combat in regard to the claim addressed herein.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not for application.

The Veteran contends that his kidney disease with resulting renal dysfunction is a result of service, to include as due to presumed exposure to herbicides, or was caused or aggravated by service-connected diabetes mellitus.  Having considered the evidence, the Board finds that the service connection on a direct basis is not warranted, and that the evidence is in equipoise in regard to secondary service connection, and thus, a finding in favor of service connection for aggravation of preexisting nonservice-connected kidney diseases with resulting renal dysfunction is supportable.  

First, in regard to direct service connection, the Board notes that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).  

Kidney disease/renal dysfunction is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed.Reg. 32395 (2007).  As such, the Veteran's renal dysfunction is not entitled to service connection based upon the presumptive regulations regarding Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Act, Pub. L. No. 98-542, Section 5, 98 Stat. 2725, 2727-29 (1994) does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

Service treatment records are negative for a diagnosis of kidney disease or renal dysfunction.  The October 1981 separation examination report shows that the abdomen and viscera were normal and on the accompanying medical history the Veteran denied having or having had a kidney stone or blood in the urine.  In addition, the September 2010 VA examination report notes an initial elevated serum creatinine in 1996, many years after service.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed Cir. 2000) (noting that the Board may consider the absence of medical complaints over prolonged periods of time); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine probative weight of evidence). 

A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between in-service disease or injury and current disability.  Rather, the Board must weigh and assess the competence and credibility of all the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the September 2010 VA medical opinion establishing clinical evidence of kidney disease resulting in renal dysfunction in 1996.  The findings on VA examination in September 2010 are based on reliable principles and sound reasoning, are not inconsistent with the November 2007 VA examination report noting an onset in 2000, and are consistent with the more contemporaneous evidence.  Such is far more probative than the Veteran's remote lay assertion in regard to diagnosis and/or etiology.  

The competent evidence does not establish kidney disease with resulting renal dysfunction during service, to include as a result of presumed exposure to Agent Orange, or that the disability is due to disease or injury incurred during service.  A preponderance of the evidence is against a finding in favor of service connection for kidney disease with resulting renal dysfunction on a direct basis, to include as due to presumed exposure to Agent Orange.  

In regard to secondary service connection, the Board notes that the Veteran's claim was filed in 2007.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In Allen, the U.S. Court of Appeals for Veterans Claims explained that under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a) when aggravation of a veteran's nonservice connected disability is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  In essence, the revised 38 C.F.R. § 3.310(b) indicates that the "rating activity" must determine the extent of the service-connected disability by establishing a "baseline" level of severity and subtracting it from the level of severity after aggravation occurred.

The September 2010 VA examiner reported that the Veteran's right renal artery stenosis with resulting renal insufficiency had an onset prior to the onset of service-connected diabetes mellitus and that renal insufficiency was aggravated in 2003 by service-connected diabetes mellitus, alongside the natural course of the disease.  The examiner added that, prior to the aggravation in 2003, the Veteran manifested abnormal renal function, was diagnosed with renal artery stenosis in the right kidney and underwent angioplasty and stent placement in 2003, with noted improvement.  In addition, the examiner reported that during the period from 2003 to 2008, the creatinine levels began to rise again in the setting of worsening diabetes mellitus, and a January 2004 record notes kidney damage.  The Board notes that while the examiner stated that an opinion in regard to the extent of the contribution due to diabetes mellitus versus the underlying renal artery stenosis would be resorting to speculation, the examiner specifically concluded aggravation by service-connected diabetes mellitus, at least on a partial basis, and identified a specific baseline level of severity.  

In this case, the Board has determined that there is a baseline level of severity for preexisting nonservice-connected renal dysfunction established by competent medical evidence and attributable to service-connected diabetes mellitus.  Thus, a finding in favor of service connection for aggravation of nonservice-connected kidney disease with resulting renal dysfunction by service-connected diabetes mellitus is warranted.  

The evidence is in favor of service connection for aggravation of renal dysfunction.  Consequently, the benefits sought on appeal are granted, in part.


ORDER

Service connection for aggravation of nonservice-connected kidney disease with resulting renal dysfunction is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran contends that an abdominal aortic aneurysm, hypertension, an enlarged prostate, and a respiratory disorder are related to service, to include as a result of presumed exposure to herbicides in service, or that the disorders were caused or aggravated by service-connected disability.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

The Board notes that the case was remanded in June 2010 for an opinion in regard to whether the claimed disorders are etiologically related to service or service-connected disability.  The Board notes that while the September 2010 VA examiner provided an opinion in regard to secondary service connection relative to service-connected diabetes, an opinion pertaining to direct service connection was not provided.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the examination report and opinion to be inadequate for a determination in regard to the matters on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether hypertension, abdominal aortic aneurysm, an enlarged prostate, or a respiratory disorder is etiologically related to in-service disease or injury, to include as due to presumed exposure to Agent Orange, or is otherwise related to service or service-connected disability, to include kidney disease with resulting renal dysfunction. 

The Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted in the June 2010 remand, VA records dated in 2003 suggest a relationship between renal artery stenosis with renal dysfunction and hypertension.  In addition, the September 2010 VA examination report lists one of the Veteran's risk factors for abdominal aortic aneurysm as renal artery stenosis.  

The Board further notes that an October 1963 service treatment record reflects complaints of having inhaled Black Flag spray when eliminating a nest of spiders and the assessments included probably mild Black Flag "Intox," and an October 1973 record notes prostatitis in the recent past.  In addition, a September 1981 rating decision reflects that service connection for a congenital distorted aortic valve was denied.  

In light of the above, the Board finds further development is necessary for a determination in regard to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should return the claims file to the September 2010 VA examiner, if available; otherwise another VA examiner.  The examiner's attention should be directed to this remand and to the June 2010 remand.  The AOJ should request that the VA examiner provide an opinion in terms of whether hypertension was manifest during service or within the initial post-service year and whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that hypertension, abdominal aortic aneurysm, an enlarged prostate, or a respiratory disorder is etiologically related to in-service disease or injury, to include as due to presumed exposure to Agent Orange, or otherwise related to service or service-connected disability.  

If any identified disorder is determined to be proximately due to or has been chronically worsened by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity of any of the claimed disorders identified as having been aggravated, as well as any increase in severity due to the natural progress of the disease, from the current level of severity, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

2.  In light of the above, the claims should be readjudciated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


